DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Page 28 mentions “first selector (SEL) 160”, not found in the drawings.
Pages 33 and 34 mention item 704 not found in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 6 shows item 610 not found in the specification.
Figure 8 shows item 812 not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 14 is objected to because of the following informalities:  

Claim 14 states “a non-transitory computer-readable medium for storing a program which is executable by a processor of an effect addition device and makes the processor execute:” which needs to be  “a non-transitory computer-readable medium storing a program which is executable by a processor of an effect addition device and makes the processor execute:”.  The wording “for storing” implies that it may not store the program, while “storing” positively recites that program is in fact stored on the medium.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “at least one processor” then goes on to state “wherein 
the processor executes…”, which is unclear.  These portions should match. Given claims 2-12 rely upon “the processor” it is suggested “at least one processor” be changed to “a processor”.
Claims 2-12 are rejected as inheriting the problems as above.

Claim 1 states “a first time domain data part of impulse response of sound effects” then goes on to state “impulse response data”, which is unclear.  These portions should match. Given subsequent claims rely upon “the impulse data” it is suggested “impulse response data” be used.
Claims 13 and 14 are rejected in an analogous manner.
Claims 2-12 are rejected as inheriting the problems as above.

Claim 2 recites the limitation "the output signals which are output as a result of execution of both of the time domain convolution process and the frequency domain convolution process at least by either the arithmetic processing".  There is insufficient antecedent basis for this limitation in the claim.  It is suggested such output signals be introduced in claim 1. 
Claims 10 and 11 are rejected in an analogous manner to the above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-7, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 20030169887 A1).

Regarding claim 1, Fujita discloses an effect addition device (see at least figure 22, most initial disclosure of parts in description of similar embodiment of figure 4) comprising: 
at least one processor (figure 1, item 105 or 120), wherein 
the processor executes 
a time domain convolution process (via 121, paragraphs [0074] to [0076]) of convolving a first time domain data (data D1, see figure 21, see paragraph [0076]) part of impulse response of sound effects with a time domain data on an original sound (input sound signal from left of figure 22) by time domain FIR (Finite Impulse Response) arithmetic processing (see figure 5 which shows a hardware implementation of an FIR filter) which is executed in units of sampling periods (see paragraph [0076]); 
a second convolution process (via 122, paragraphs [0077] to [0080]) of convoluting a second time domain data part (data D2, see figure 21, see paragraph [0079]) of the impulse response data with the time domain data on the original sound (input sound signal from left of figure 22); 
a convolution extension process (via 125, paragraphs [0081] to [0082]) of extending (via 125, paragraphs [0081] to [0082]) a convolved state or states of an output signal or signals which is/are output as a result of execution of either the time domain convolution process or the second convolution process or both of the time domain convolution process and the second convolution process at least by either one type of arithmetic processing which corresponds to an all-pass filter or arithmetic processing which corresponds to a comb filter (via 125, paragraphs [0081] to [0082]) or both types of the arithmetic processing in a time range which exceeds a time width (see figure 23, first 2 sections from 121 and 127) of the impulse response data (see figure 23, rightmost portion of the signal, filter 125 adds a reverb tail); and 
a synthesized sound effect addition process of adding a sound effect which is synthesized by execution of the time domain convolution process, the second convolution process and the convolution extension process to the original sound (figure 22, output of 23 contains output from 121, 122, and 125).
Although Fujita does not expressly disclose performing convolution operations in the frequency domain, the examiner takes official notice that performing convolutions operations in the frequency domain was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to perform the second convolution process in the in the system of Fujita in the frequency domain for the benefit of reducing the amount of hardware needed for the convolution operation (convolution becomes multiplication in the frequency domain)  as well as reducing latency.
The examiner also takes official notice that use of the FFT to convert into the frequency domain was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use FFTs in the system of Fujita for the benefit of speed.  Therefore it would have been obvious to further comprise frequency domain arithmetic processing using a fast Fourier transform arithmetic operation in units of blocks of a predetermined time length.


Regarding claim 3, Fujita discloses wherein the processor changes a synthesis condition which is a combination of conditions under each of which each of the time domain convolution process, the second convolution process and the convolution extension process contributes to the synthesized sound effect (via 101, paragraphs [0063], [0131] to [0135], reads on user changing impulse data and adjusting tails from 125).

Regarding claim 5, Fujita discloses wherein the synthesis condition includes a synthesis condition selection of which is possible before a music performance is started (via 101, paragraphs [0063], [0131] to [0135], user may set at any time) and a synthesis condition dynamic changing of which is possible in accordance with a user operation while the music performance is being conducted (via 101, paragraphs [0063], [0131] to [0135], user may set at any time).

Regarding claim 6, Fujita discloses wherein the processor adds one sound effect which lasts up to a first delay time of the impulse response data by the time domain convolution process (121 responsible for first section of figure 23), adds another sound effect which lasts up to a second delay time of the impulse response data and which comes after at least the first delay time by the second convolution process (122 responsible for second section of figure 23) and adds still another sound effect which lasts up to a delay time for which the impulse response data is not present and which comes after at least the second delay time by the convolution extension process (125 responsible for third section of figure 23).

Regarding claim 7, Fujita discloses wherein the synthesis condition is a condition that the first delay time and the second delay time are optionally designated (via 101, paragraphs [0063], [0131] to [0135], ).

Regarding claim 12, Fujita discloses wherein the processor changes the input signal or an output signal for the convolution extension process in accordance with operation information on an operator (via 101, paragraph [0133], a user can specify a range of data areas to be used as "initial reflection sound data" and "late reverberation sound data").

Claim 13 is rejected in an analogous manner to claim 1.
Claim 14 is rejected in an analogous manner to claim 1 given the CRM embodiment of claim 20.  


Allowable Subject Matter
Claims 2, 4, 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654                                                                                                                                                                                             

/JASON R KURR/           Primary Examiner, Art Unit 2654